In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00055-CV

______________________________



ARDENNA M. CADDELL AND

BILLIE J. MUMPHREY, Appellants

V.


SABINE INDEPENDENT SCHOOL DISTRICT,

KILGORE COLLEGE AND GREGG COUNTY, Appellees




On Appeal from the County Court at Law No. 2

Gregg County, Texas

Trial Court No. 2007-2075-CCL2







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	A bill of review is an independent equitable action brought by a party to the former action
seeking to set aside a judgment, which is no longer appealable or subject to a motion for new trial. 
Baker v. Goldsmith, 582 S.W.2d 404, 406 (Tex. 1979).  Here, the plaintiffs/appellants filed a petition
for a bill of review in a former action to which they were not parties.  The trial court found the
plaintiffs/appellants did not have standing to bring the action and dismissed for want of subject-matter jurisdiction.  The trial court's action was proper.  
	This matter originates from a delinquent tax suit that resulted in the sale of real estate.  A
judgment was taken by the taxing entities against Jean Young, successor guardian of the person and
estate of Lorine Mumphrey Henry, an incapacitated person, et al., on February 3, 2004.  Following
that, a tax sale was conducted and the foreclosed property was sold to Barbara Ann Kenna.  After
payment of the taxes due, the excess funds were placed in the registry of the court.  An assignment
of interest in the excess proceeds was executed and filed by Helen Fauver, who claimed to be the
sole heir of "Loraine" Mumphrey Henry (now deceased).  A judgment to pay the excess funds of
$63,237.26 to Douglas Asset Investigation & Recovery Services, assignee of the former owner of
the property, Estate of Lorine Mumphrey, an incapacitated person, was signed by the trial court on
August 25, 2005.  In the judgment, the trial court found that all necessary parties and taxing
authorities had been given proper notice pursuant to Section 34.04(c)(5) of the Texas Tax Code.  The
appellants filed this bill of review action in April 2008, alleging irregularities in the judgment and
claiming they are the proper heirs of Lorine Mumphrey Henry.  
	This case appears to raise several issues that are not before us.  There is some evidence that
Lorine Mumphrey Henry was deceased at the time the tax suit was filed against her guardian.  In
such a case, the active guardianship ceases.  Zipp v. Wuemling, 218 S.W.3d 71, 74 (Tex. 2007).  We
have no evidence or information before us as to the procedural safeguards that were used when the
excess funds were disbursed or whether the funds were distributed to the proper parties, but we
presume the procedure was proper.  We cannot answer questions that are not before us.  The only
matter properly before us now is an appeal of the bill of review proceeding filed by these appellants. 
Perhaps the appellants have other remedies, but as we have explained, they were not parties to the
original suit.  Since that is a prerequisite to filing a bill of review action to set aside a judgment, the
appellants have no standing in this matter and the trial court properly dismissed their case for lack
of jurisdiction. 
	We affirm the judgment of the trial court. 



						Jack Carter
						Justice

Date Submitted:	December 8, 2008
Date Decided:		December 12, 2008

d 2"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00100-CR
                                                ______________________________
 
 
                                GEORGE LESLIE SANDERS,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 196th
Judicial District Court
                                                              Hunt County, Texas
                                                            Trial
Court No. 25025
 
                                                           
                                       
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            George
Leslie Sanders appeals from his convictions on three charges of delivery of methamphetamine.
 Sanders filed a single brief with this
Court, in which he raises issues common to all of his appeals.[1]  Sanders argues he was denied due process by
allegedly false misrepresentations made by the States witness with the goal of
inflaming the jury.  He also alleges the
trial court abused its discretion in denying motions for mistrial, and in
allowing the State to question him about previous convictions used for
enhancement during punishment.  
            We
addressed these issues in detail in our opinion of this date on Sanders appeal
in cause number 06-09-00098-CR.  For the
reasons stated therein, we likewise conclude that error has not been shown in
this case.
            We
affirm the trial courts judgment.
 
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date Submitted:          February
24, 2010
Date Decided:             February
26, 2010
 
Do Not Publish




[1]Sanders appeals from three
convictions for delivery of methamphetamine, cause numbers 06-09-00098-CR
through 06-09-00100-CR.